226 U.S. 447 (1913)
PRESTON
v.
CITY OF CHICAGO.
No. 195.
Supreme Court of United States.
Submitted December 16, 1912.
Decided January 6, 1913.
ERROR TO THE SUPREME COURT OF THE STATE OF ILLINOIS.
*448 Mr. John W. Beckwith and Mr. W.H. Sexton for the defendants in error, in support of motion to dismiss or affirm.
Mr. Allen B. Chilcoat and Mr. Stephen A. Day for the plaintiff in error, in opposition thereto.
*449 Memorandum opinion, by direction of the court, by MR. CHIEF JUSTICE WHITE.
Upon the assertion that he had been wrongfully dropped "from the pay roll of the policemen of the City of Chicago," plaintiff in error commenced proceedings in mandamus in the state court to compel the placing of his name upon the said pay rolls to the end that he might thereafter draw the pay alleged to be due him as a police patrolman "as the other police patrolmen in said city of Chicago are paid." This writ of error is prosecuted to a judgment of the Supreme Court of Illinois (246 Illinois, 26), affirming a judgment sustaining a demurrer to the petition in mandamus and denying the writ.
Among other contentions made by the plaintiff in error *450 and passed upon by the Supreme Court of Illinois was one to the effect that he had become an officer of the classified service and entitled to the protection against removal conferred by an act styled the Civil Service Act and that hence his removal from office without written charges preferred against him and without notice and an opportunity to be heard amounted to a denial of due process of law within the purview of the state constitution and of the Fourteenth Amendment to the Constitution of the United States. But the court below held these claims not maintainable on the ground that upon a proper construction of the state statutes the petitioner was not in the classified service and was subject to removal. This ruling is binding upon us and presents no Federal question. Taylor v. Beckham, 178 U.S. 548. Even, however, if we were at liberty to disregard the action of the state court and attribute to the plaintiff in error the status claimed by him, as in addition the court below held that the right to the relief prayed was in any event barred by long delay and laches, this would be sufficient to prevent us from reviewing the alleged Federal question. Moran v. Horsky, 178 U.S. 205, 207.
It is strenuously insisted in argument that the plaintiff in error was entitled to participate in a police pension fund to which he had contributed from his wages for a long period of time, and therefore to remove him was additionally to deprive him of property without due process of law, in violation of the Fourteenth Amendment. But the specific relief prayed was a writ of mandamus to restore plaintiff in error to the pay rolls as a policeman. What if any rights in the pension fund referred to were protected by the Constitution of the United States we therefore may not here consider, and that question from a Federal point of view is not concluded by the judgment dismissing the writ of error which we shall enter.
Writ of error dismissed.